448 So. 2d 644 (1984)
Robert KESICK, Appellant,
v.
STATE of Florida, Appellee.
No. 83-2747.
District Court of Appeal of Florida, Fourth District.
April 25, 1984.
Robert Kesick, pro se.
No appearance required for appellee.
PER CURIAM.
Reversed and remanded for an evidentiary hearing on appellant's allegations in his motion for post-conviction relief of prosecutorial misconduct and ineffective assistance of counsel. Specifically, appellant alleges that his counsel failed to act when informed by the prosecutor that one of the jurors was sleeping during a portion of the trial. Among the attachments to appellant's motion is a letter from his trial counsel apparently acknowledging the incident concerning the sleeping juror. Cf. Nova v. State, 439 So. 2d 255 (Fla. 3d DCA 1983); Parker v. State, 336 So. 2d 426 (Fla. 1st DCA 1976). We note that these allegations were contained among a multitude of other allegations made by appellant which we find, as did the trial court, lack merit.
ANSTEAD, C.J., and DOWNEY and DELL, JJ., concur.